UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7374


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JEFFREY GRANT PRYSOCK,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:11-cr-00171-HMH-1; 7:14-cv-02908-HMH)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Grant Prysock,      Appellant   Pro Se. Leesa Washington,
Assistant United States     Attorney,   Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey Grant Prysock appeals the district court’s order

construing his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C.     § 2255   (2012)    motion    and     dismissing    it    for   lack     of

jurisdiction.        We    have    reviewed      the   record       and   find    no

reversible error. Accordingly, we affirm for the reasons stated

by   the    district      court.       United    States      v.    Prysock,      Nos.

7:11-cr-00171-HMH-1;         7:14-cv-02908-HMH      (D.S.C.       filed   July   21,

2014; entered July 22, 2014).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                        2